Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.

Claim Objections
Claims 1-17 and 20-22 are objected to because of the following informalities:  
    An acronyms first recited in claims should be spelled out, e.g., first occurrence of “API” , “URL” should be spelled out.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Appajanna et al. (US 2020/0162578, Appajanna hereinafter) in view of Jorgensen (US 8,881,182, Jorgensen hereinafter).

As to claim 1, Appajanna teaches method of handling an API call (e.g., “a set of requests”, see FIGs. 4, 5 and 6) comprising: 
 	receiving a first API call (e.g., one of  “a set of requests “) that has been made to a synchronous microservice (e.g.,  one of the “microservices”) , from a job requestor (e.g., “102”, FIG. 3, see para 58, “A computing device_1 102 through a computing device_N 104 communicate via a network 106 with several other devices. The other devices include a server_1 108 through a server_M 110, and a database 112”), the first API call specifying a job to be executed (e.g., par 93, “batch of requests from any one of the collaborating microservices (again, 5 requests in Example 1) until the response of the previous batch is completed plus the duration of one (1) second is also complete (by "Thread. sleep(1000)")”) by the synchronous microservice (e.g., para 97, ” the process 600 synchronizes, by the request flow controller module of the first microservice”, “the process 600 generates, by a first microservice, a set of requests for a shared dependent service” and “The automated collaborative microservices request flow control synchronization is based upon request-side synchronization among multiple microservices that share a dependent service, such as the database 112” in para 59);
 	making a second API call (e.g., another one of the “requests “), to the synchronous microservice (e.g., para 97, “requests to the shared dependent service made by the other collaborating microservices”); 
 	However, Appajanna does not teach determining whether or not the first API call is to be handled asynchronously; upon determining that the first API call is to be handled asynchronously, adding the job specified in the first API call to a job queue and notifying the job requestor that the job has been added to the job queue;  the second API call specifying the job  that has been added to the job queue; updating the job queue upon successful completion of the job by the synchronous microservice; and notifying the job requestor of the successful completion of the job.  
 	 Jorgensen teaches determining whether or not a first API call (e.g., “first asynchronous API call”) is to be handled asynchronously (e.g.,  col. 6, lines 33-40, “a client requesting a server to perform asynchronous API calls with dependencies”);  upon determining that the first API call is to be handled asynchronously, adding a job specified in the first API call to a job queue (e.g., “request to be queued “) and notifying a job requestor (e.g., “the client computer”)  that the job has been added to the job queue ; making a second API call (e.g., “the second asynchronous API call”)  specifying the job  that has been added (e.g., “dependent request to be queued”) to the job queue (e.g., see FIG. 5, col. 7, lines 1-67, “determining that a parameter of the second asynchronous API call is based on the result of the first asynchronous API call”,  “the client computer may separately indicate to the server that the asynchronous API calls contain a dependency. There are other ways that a server may determine that the asynchronous API calls contain a dependency” and “the server to determine that there is a dependency from parsing the requests and seeing a tag or a parent API call as a parameter to a child API call. In response, the server may cause the dependent request to be queued until the parent completes ,the server may rewrite the queued child API call and issue it to a service that implements a function identified in the child API call.” in col. 8, lines 1-20); updating the job queue upon successful completion of the job by a synchronous microservice (e.g., col. 8, lines 5-19, “Once that parent completes, the server may rewrite the queued child API call and issue it to a service that implements a function identified in the child API call”, “This parsing logic may be implemented in a web server, or in each service, where multiple services exist on the server side. The web service may issue the child API calls to applicable services, and the services may then queue the child API calls until the dependencies are resolved from the parent API calls being fully processed” .  ); and notifying the job requestor of the successful completion of the job (e.g., col. 2, lines 52-67 and col. 3, lines 1-4,  “Notifications may also be provided for events other than job completions “, “The data storage service may associate the data with the job to provide later in connection with the job, such as in a notification when a job completes and/or with responses to API calls to get the output of the job. Such requestor-provided information may be used in various ways).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Appajanna by adopting the teachings of Jorgensen to have upon determining that the first API call is to be handled asynchronously, adding the job specified in the first API call to a job queue and notifying the job requestor that the job has been added to the job queue; making a second API call specifying the job“The requestor may become aware of the job completion in one or more ways “ or “a requestor may wait an appropriate period of time before requesting the output of a job, such as requested data” (See Jorgensen, col. 2, lines 26-52).

As to claim 2, Appajanna does not teach wherein the first API call includes a callback URL and the job requestor is notified of the successful completion of the job by posting a notification of the successful completion of the job to the URL.  However, Jorgensen teaches wherein the first API call includes a callback URL and the job requestor is notified of the successful completion of the job by posting a notification of the successful completion of the job to the URL (e.g., col. 2, lines 1-11,  “The caller may then specify a callback function to call to determine that the operation has completed” for https://[example website].com in col. 9, lines 1-40). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Appajanna by adopting the teachings of Jorgensen to allow  “The requestor may become aware of the job completion in one or more ways “ or “a requestor may wait an appropriate period of time before requesting the output of a job, such as requested data” (See Jorgensen, col. 2, lines 26-52).


As to claim 3, Appajanna teaches further wherein the job requestor is a server (e.g., “Server_1 108” FIG. 3). However, Appajanna does not explicitly teach the URL is an URL of the server. Jorgensen teaches wherein the job requestor is a server and the URL is an URL of the server (e.g., col. 4, lines 44-67   “external facing server 106 may issue instructions to internal server 108 and internal server 110 to effectuate these operations” and  “HTTPS (hypertext transfer protocol secure) protocol using a URL (uniform resource locator)” in col. 3, lines 30-35).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Appajanna by adopting the teachings of Jorgensen to allow  “The requestor may become aware of the job completion in one or more ways “ or “a requestor may wait an appropriate period of time before requesting the output of a job, such as requested data” (See Jorgensen, col. 2, lines 26-52).


As to claim 4, Appajanna does not explicitly teach wherein the job requestor is notified of the successful completion of the job in response to a request for a job status received from the job requestor.  However, Jorgensen teaches wherein the job requestor is notified of the successful completion of the job in response to a request for a job status received from the job requestor (e.g., col. 3, lines 50-56, “Where the API call is asynchronous, the server may return the result after it has completed the processing, and in response to receiving a callback API request from the requestor”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Appajanna by adopting the teachings of Jorgensen to allow    “The requestor may become aware of the job completion in one or more ways “ or “a requestor may wait an appropriate period of time before requesting the output of a job, such as requested data” (See Jorgensen, col. 2, lines 26-52).


As to claim 5, Appajanna does not explicitly teach   wherein the job requestor is a browser and the request for the job status is a third, synchronous, API call received from the browser.  However, Jorgensen teaches wherein the job requestor is a browser (e.g., “Web browser “) and the request for the job status is a third, synchronous, API call (another one of “asynchronous API calls “) received from the browser (e.g., see FIG. 3, col. 5, lines 52-67, “a client requesting a server to perform asynchronous API calls”, “a callback function to obtain the result” using “application programs, such as a client application or Web browser” in col. 14, lines 60-65)  .  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Appajanna by adopting the teachings of Jorgensen to allow   “The requestor may become aware of the job completion in one or more ways “ or “a requestor may wait an appropriate period of time before requesting the output of a job, such as requested data” (See Jorgensen, col. 2, lines 26-52).


As to claim 6, Appajanna  teaches further by different synchronous microservices (e.g., see FIGs.4 and 5,  para 64, “collaborative microservices request flow control synchronization” and “a request flow controller module that synchronizes with other microservices to map request levels from the set of microservices to the processing-level capabilities of any shared dependent service(s)”, “The microservices 510 through 514 perform collaborative microservices request flow control synchronization to multiple shared dependent services” in para 70 and 85) . However, Appajanna   does not  teach  wherein the job queue includes a plurality of jobs to be executed and a status indication of each of the jobs.  Jorgensen teaches wherein the job queue includes a plurality of jobs (e.g., “queue the child API calls “) to be executed by different synchronous microservices (e.g., “services”) and a status indication of each of the jobs (e.g., col. 8, lines 15-18, “The web service may issue the child API calls to applicable services, and the services may then queue the child API calls until the dependencies are resolved from the parent API calls being fully processed”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Appajanna by adopting the teachings of Jorgensen to allow   “The requestor may become aware of the job completion in one or more ways “ or “a requestor may wait an appropriate period of time before requesting the output of a job, such as requested data” (See Jorgensen, col. 2, lines 26-52).

As to claim 7, Appajanna  teaches further determining which of the different synchronous microservices that are available are least loaded (e.g., see FIG. 5, para 85-87, “The microservices 510 through 514 perform collaborative microservices request flow control synchronization to multiple shared dependent services”, “the set/group of microservices 510 through 514 as a shared dependent service”). However, Appajanna  does not  teach wherein the second API call is made when the synchronous microservice targeted by the second API call is the least loaded. Jorgensen teaches determining which of the different synchronous microservices  that are available are least loaded (e.g., “separate services”) , wherein the second API call is made when the synchronous microservice targeted by the second API call is the least loaded (e.g., col. 5, lines 25-32,   “using separate services to carry out functions like launching VMs and generating snapshots within a service provider environment”, “a client requesting a server to perform synchronous API calls”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Appajanna by adopting the teachings of Jorgensen to allow   “The requestor may become aware of the job completion in one or more ways “ or “a requestor may wait an appropriate period of time before requesting the output of a job, such as requested data” (See Jorgensen, col. 2, lines 26-52).

As to claim 8, see rejection of claim 1 above. Appajanna  teaches further a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause an apparatus (e.g., see FIG. 4). 

As to claims 9-14, see rejection of claims 2-7 above.

As to claim 15, see rejection of claim 1 above. Appajanna  teaches further a computer system (e.g., see FIGs. 3, 4 and 5), comprising:  an API gateway (e.g., “service provider gateway 508 “); an asynchronizer server (e.g., “collaborative microservices request flow control synchronization “) communicatively connected to the API gateway (e.g., para 10-12, “Figure (FIG. 3 is a block diagram of an example of an implementation of a system for collaborative microservices request flow control synchronization”, “Figure (FIG. 4 is a block diagram of an example of an implementation of a core processing module capable of performing collaborative microservices request flow control synchronization”); and at least one synchronous microservice (e.g., “A microservice_1 510”) communicatively connected to the asynchronizer server (e.g., para 81-84, “FIG. 5 is a block diagram of an example of an implementation of a system architecture 500 that illustrates higher-level request flow details associated with collaborative microservices request flow control synchronization”, “mobile device service provider gateway 508 is illustrated and is in communication with the mobile devices 502 through 506. The mobile device service provider gateway 508 is considered a shared dependent service that is used by several microservices”, “A microservice_1 510, a microservice_2 512, and additional microservices up to a microservice_N 514”), wherein when the API gateway receives a first API call that has been made to the at least one synchronous microservice, from a job requestor (e.g., para 97, “the process 600 generates, by a first microservice, a set of requests for a shared dependent service”, “the requests generated by the first microservice”, “the requests indicated in the microservice request data set. At block 608, the process 600 maintains the synchronized requests from the set of collaborating microservices to the shared dependent service according to processing capabilities of the shared dependent service”).

As to claim 16, Appajanna  teaches further an API gateway (e.g., “service provider gateway 508 “). However, Appajanna does not teach wherein the first API call includes a callback URL and the job requestor is notified of the successful completion of the job by the API gateway posting a notification of the successful completion of the job to the URL.  Jorgensen teaches wherein the first API call includes a callback URL and the job requestor is notified of the successful completion of the job by the API gateway posting a notification of the successful completion of the job to the URL (e.g., col. 2, lines 1-11,  “The caller may then specify a callback function to call to determine that the operation has completed” for https://[example website].com in col. 9, lines 1-40). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Appajanna by adopting the teachings of Jorgensen to allow    “The requestor may become aware of the job completion in one or more ways “ or “a requestor may wait an appropriate period of time before requesting the output of a job, such as requested data” (See Jorgensen, col. 2, lines 26-52).


As to claim 17, Appajanna  teaches further an API gateway (e.g., “service provider gateway 508 “). However, Appajanna does not teach  wherein the job requestor is notified of the successful completion of the job in response to a request for a job status received by the API gateway as output from the job requestor.  Jorgensen teaches wherein the job requestor is notified of the successful completion of the job in response to a request for a job status received by an API gateway as output from the job requestor (e.g., col. 3, lines 50-56, “Where the API call is asynchronous, the server may return the result after it has completed the processing, and in response to receiving a callback API request from the requestor”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Appajanna by adopting the teachings of Jorgensen  to allow    “The requestor may become aware of the job completion in one or more ways “ or “a requestor may wait an appropriate period of time before requesting the output of a job, such as requested data” (See Jorgensen, col. 2, lines 26-52).


As to claim 20, Appajanna does not explicitly teach wherein the asynchronizer server is in a communication path between the API gateway and the at least one microservice, and the asynchronizer server sends the second API call directly to the at least one microservice.  However, Jorgensen teaches  wherein the asynchronizer server (e.g., “Externa Facing Server 106”, FIG. 1; “a server to perform asynchronous API calls”) is in a communication path (see FIG. 1) between the API gateway (e.g., “API calls using internal server 108”) and the at least one microservice, and the asynchronizer server sends a second API (e.g., another one of “API calls”)  call directly to the at least one microservice (e.g., col. 5, lines 1-20,    “implementing API calls using internal server 108 and internal server 110, external facing server 106 may implement the API calls via another computer altogether--such as external server 112”, “starting a virtual machine instance” and “a server to perform asynchronous API calls. As discussed above, in an asynchronous API call, the caller does not block until a response to the API call is received. Rather, the caller may perform additional processing, and then utilize a callback function to obtain the result” in  col. In col. 5, lines 52-56,  See FIG. 3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Appajanna by adopting the teachings of Jorgensen  to allow    “The requestor may become aware of the job completion in one or more ways “ or “a requestor may wait an appropriate period of time before requesting the output of a job, such as requested data” (See Jorgensen, col. 2, lines 26-52).

As to claim 21-22, see rejection of claims 6-7 above.


Response to Arguments
Response to Claim Rejections under 35 U.S.C. § 103 
 	Applicant argues that:
 	““As amended, the claims require adding of "the job specified in the first API call to a job queue" and making a second API call specifying "the job that has been added to the job queue." These features are not taught in or suggested by any of the cited references.”

    In response , Applicant’s arguments have been considered but are moot in view of new ground rejection based on Appajanna et al. (US 2020/0162578) and  Jorgensen (US 8,881,182).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	 Michael Hofmann  et al. “Microservices Best Practices for Java” disclose  “Online retail store “, “Consider a user wanting to place an order on an online retail store. After the user has entered all the details of the order, they click the Submit button. The user expects a response to confirm that the order has gone through, so the Submit button triggers a synchronous request that returns a response. After the order has been submitted, the application starts processing the order. The service that received the order request sends out asynchronous events that various other services are subscribed to. These events include inventory updates, shipping events, and payment events. Some services trigger other synchronous or asynchronous requests in response to the events. For example, the inventory service uses a synchronous request to update the inventory database” (see pages 33-39).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192